Citation Nr: 1713397	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  15-30 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability of posttraumatic stress disorder (PTSD) with anxiety attacks.

3.  Entitlement to an initial disability evaluation in excess of 30 percent for service-connected PTSD with anxiety attacks.

4.  Entitlement to service connection for peripheral vestibular disorder (claimed as vertigo and dizziness), to include as secondary to bilateral hearing loss and/or service-connected PTSD with anxiety attacks.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the July 2015 and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The July 2015 rating decision granted service connection for PTSD with anxiety attacks, rated 30 percent, effective January 30, 2015, and denied service connection for hypertension.  The Veteran disagreed with denial of service connection for hypertension and the initial rating assigned for his service-connected PTSD; he did not disagree with the effective date for his award of service connection for PTSD.

The August 2015 rating decision denied service connection for peripheral vestibular disorder and reopened the Veteran's claim for service connection for bilateral hearing loss based on the receipt of new and material evidence but denied it on the merits.  Regarding the Veteran's claim of service connection for bilateral hearing loss, although the RO reopened this claim in the August 2015 rating decision, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

Finally, the Board acknowledges that the issue of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD with anxiety attacks, has been perfected, but not yet certified to the Board.  See February 2017 VA Form 9, substantive appeal (responding to a February 2017 statement of the case).  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The issues of entitlement to service connection for hypertension as secondary to service-connected disability of PTSD with anxiety attacks, entitlement to an initial disability evaluation in excess of 30 percent for service-connected PTSD with anxiety attacks, and entitlement to service connection for peripheral vestibular disorder as secondary to bilateral hearing loss and/or service-connected PTSD with anxiety attacks are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2009 decision, the Board denied entitlement to service connection for bilateral hearing loss.

2. Evidence received since the March 2009 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3. The preponderance of evidence of record supports the finding that the Veteran's current bilateral hearing loss disability is etiologically related to his active service.  
CONCLUSIONS OF LAW

1. The March 2009 Board decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2016).

2. Evidence received since the March 2009 Board decision is new and material and the criteria for reopening of the claim for entitlement to service connection for bilateral hearing loss have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In particular, this decision reopens and grants the Veteran's claim of service connection for bilateral hearing loss.  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of VA's duty to notify and assist on this matter.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Legal Criteria, Factual Background, and Analysis

New and Material

Generally, a claim that has been denied in a final unappealed RO rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  In addition, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period following an RO decision will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

In March 2009, the Board denied the claim of entitlement to service connection for bilateral hearing loss.  As reconsideration was neither sought nor granted, the decision became final.  The basis for the March 2009 was that hearing loss was not present in service or until many years thereafter and the Veteran's current hearing loss was not shown to be related to his service or to an incident of service origin.

The evidence received since the March 2009 Board decision includes the March 2016 report from a private audiologist.  For reasons that will be explained in greater detail directly below, the Board finds that this new evidence addresses the basis for the prior denial of the Veteran's claim, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and therefore raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for bilateral hearing loss is reopened.

Service Connection for Bilateral Hearing Loss - De Novo Review

At the outset, the Board finds that the Veteran is not prejudiced by the Board's proceeding with de novo review of this claim without returning it to the RO for their initial de novo consideration upon the Board's reopening of the claim because the RO had already itself reopened the claim and adjudicated the matter de novo before certifying the appeal for Board review.  Moreover, the below decision grants the Veteran's claim for service connection.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that service connection is warranted for bilateral hearing loss on the basis that the conceded noise exposure to jet engines during service caused his present hearing loss.  The Board notes the Veteran is service-connected for tinnitus.  

Concerning the first element, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz  are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. A VA audiometric examination in August 2015 revealed pure tone auditory thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz to be 15, 20, 45, 5 and 75 dB, respectively, in the left ear and 20, 20, 35, 50 and 55 dB, respectively, in the right ear.  These findings show that the Veteran meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385, which the examiner diagnosed as bilateral sensorineural hearing loss.  The first element, existence of present disability, is satisfied.

As to the second element, again, the Veteran's service treatment records are not available for review.  However, the August 1959 Report of Medical Examination for purposes of separation indicated the Veteran did not have a hearing disability pursuant to 38 C.F.R. § 3.385.  Notwithstanding, as previously stated, the Veteran's exposure to noise in service from jet engines has been conceded.

Notwithstanding the conceded in-service noise trauma (the Veteran served as a mechanic on a flight line), a causal connection between the military noise exposure and the Veteran's present hearing loss and tinnitus must be established.  The August 2015 VA examiner opined the Veteran's sensorineural hearing loss was not caused by or the result of military acoustic trauma.  The examiner explained that the Veteran's hearing remained normal and unchanged during active duty period based on his separation hearing test.  However, the opinion is inherently flawed as the examiner did not consider the Veteran's military noise exposure in providing a rationale for his opinion regarding a possible causal relationship between the noise exposure and his service.  See Hensely v. Brown, 5 Vet. App. at 159.
Aside from the inadequate opinion provided in the August 2015 VA examination, the record also includes the March 2016 private audiological opinion which provided a positive nexus between the Veteran's hearing loss and service.  The opinion indicated it was "quite likely that the noise exposure the Veteran suffered during his military service was the beginning of his hearing loss and tinnitus."  In providing this opinion, the private audiologist noted that he had reviewed some of the Veteran's service and military records.  He also indicated that the "type and degree of [the Veteran's] hearing level [was] consistent with noise induced hearing loss."  The Board finds the March 2016 private audiological opinion to be thorough and well-supported.  Therefore, the opinion warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Accordingly, the Board finds that the evidence supports the Veteran's claim for service connection for bilateral hearing loss.  This claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted, and service connection for bilateral hearing loss is also granted.


REMAND

The Veteran seeks service connection for peripheral vestibular disorder and claims this disability is due to his conceded noise exposure to jet engines while in service during which time he served as a mechanic on a flight line.  A VA examination was performed in June 2015; however, in February 2017 written argument, the Veteran's attorney contended the opinion was not adequate.  In particular, the attorney contended the Veteran was not examined for noise-induced otolith disorder and should have been.  In support of that contention, the representative referenced VA medical research which addresses noise trauma and otolith-related "dizziness and balance trouble."  In light of the incomplete VA examination previously performed, the Board finds another examination is needed prior to adjudicating this claim.

Also, in January 2017 correspondence, the Veteran's attorney raised the question of whether the claimed peripheral vestibular disorder was due to the Veteran's hearing loss.  As the above decision grants service connection for bilateral hearing loss, additional development should be undertaken to determine whether the Veteran's peripheral vestibular disorder is caused or aggravated by that disability.  

Regarding the Veteran's claim for an increased initial disability rating for service-connected PTSD, a VA examination was performed in June 2015.  At that time, the examiner diagnosed the Veteran with PTSD with anxiety attacks.  However, as argued by the attorney, the Veteran's recent medical treatment records from 2015 and 2016 show treatment for depression as well as symptoms consistent with Generalized Anxiety Disorder.  Moreover, recent treatment records also indicate the Veteran is suffering from worsened chronic sleep disorder with nightmares and middle of the night waking.  As the Veteran's psychiatric diagnoses and symptomology appears to have worsened since the June 2015 VA examination, the Veteran will be afforded another examination to determine the present nature and severity of his disability.

Lastly, in regards to the Veteran's claim for entitlement to service connection for hypertension as secondary to service-connected PTSD with anxiety attacks, an examination was performed in June 2015 with an addendum medical opinion regarding secondary causation obtained in August 2015.  The August 2015 medical opinion regarding a secondary causal connection is thorough and adequate.  However, at the time that both opinions were provided regarding a possible direct connection with the Veteran's service, there were no service treatment records available for the examiners to review.  Following these examinations, a copy of the Veteran's August 1959 Report of Medical Examination for purposes of separation was included in the record.  In light of the VA's heightened duty to assist the Veteran because his service treatment records are not available for review, the Board finds another VA opinion is necessary to review the now available August 1959 Report of Medical Examination for purposes of separation for signs or symptoms of hypertension prior to adjudicating this claim.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records or private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded additional VA examination for his bilateral vestibular disorder.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

	a.  For the Veteran's bilateral vestibular disorder, schedule the Veteran for VEMP testing for noise-induced otolith disorder then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the bilateral vestibular disorder had its onset during the Veteran's service, or was otherwise caused by his service.

	b.  Then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral vestibular disorder was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD with anxiety attacks.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

	c.  Then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral vestibular disorder was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected bilateral hearing loss.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  After the requested records development has been completed, make arrangements for the Veteran to be afforded another psychiatric examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to address all pertinent symptomatology and findings in detail.  In particular, the examiner should:

	a.  Provide objective medical evidence and observations as to the nature and severity of all the Veteran's psychiatric medical diagnoses, including PTSD.  

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  Also make arrangements for the Veteran to be afforded another examination for his hypertension.  The claims file must be provided to the examiner for review in conjunction with the examiner.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension had its onset during the Veteran's service, or was otherwise caused by his service.  In providing this opinion, the examiner should specifically address the findings in the August 1959 Report of Medical Examination for purposes of separation.

5.  After the above actions have been completed, the Veteran's claims file should be reviewed a new.  Ensure that all development sought in this remand is completed, and undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If any of the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his attorney.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


